WIGGINTON, Judge.
Appellant appeals his convictions, after jury trial, of two counts of sexual battery with a deadly weapon, two counts of kidnapping, two counts of a sexual act on a child under 16 and one count of conspiracy. We affirm his convictions on all counts except for the two counts of sexual act on a child under 16. As the state concedes, those offenses are subsumed within the greater offenses of sexual battery. Section 775.021(4), Florida Statutes (1989). Therefore, the convictions on the two counts of sexual act on a child under 16 are hereby reversed and this cause is remanded for deletion of those two offenses from- the guidelines scoresheet, for recalculation of the scoresheet and resentencing accordingly-
AFFIRMED in part, REVERSED in part and REMANDED for resentencing.
ERVIN and ZEHMER, JJ., concur.